Citation Nr: 0907568	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a compensable disability rating for 
service-connected defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The Veteran had active duty from August 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The record 
reflects that the Veteran failed to report to the October 
2008 Board hearing that was scheduled on his behalf.

The issue of entitlement to a compensable disability rating 
for defective hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear tinnitus is secondary to his service-
connected left ear chronic purulent otitis media.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear tinnitus as secondary to the Veteran's service-connected 
left ear chronic purulent otitis media are met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d). Service connection may be 
granted for disability which is proximately due to or the 
result of service-connected disability. See 38 C.F.R. 
§ 3.310(a). 

The competent evidence of record addressing the etiology of 
the Veteran's tinnitus includes the May 2005 VA examination 
report. This examination report reflects that the Veteran 
reported his onset of tinnitus as being 5 year prior. Based 
on the Veteran's reported history, the examiner stated that 
it was her opinion that the Veteran's tinnitus was unrelated 
to noise exposure or hearing loss from noise exposure in 
service. 

Nevertheless, the record also includes an April 2008 VA 
examination report which shows that it was the examiner's 
opinion that the Veteran's left ear tinnitus was secondary to 
his service-connected left ear disease. There are no contrary 
medical opinions of record on the issue of secondary service 
connection. The Board finds, therefore, that entitlement to 
service connection for left ear tinnitus is warranted, based 
on it being secondary to the Veteran's service-connected left 
ear chronic purulent otitis media. 

 In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA. See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). However, the Board need not consider the question 
of VCAA compliance since there is no detriment to the Veteran 
as a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the Veteran is being granted by 
this decision of the Board. 


ORDER

Service connection for left ear tinnitus is granted.


REMAND

In April 2006, the Veteran submitted part of a Social 
Security Administration (SSA) document which appears to 
reflect that the Veteran is in receipt of SSA disability 
benefits; however, these records have not been associated 
with the claims file. The Board finds that a remand is 
necessary to obtain such records and associate them with the 
Veteran's claims file. VA has a duty to obtain SSA records 
when they may be relevant. See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


